By the Court

Cooper, J.
This cause came to this Court on appeal from the U. S. District Court of the Second Judicial District.
*26Hie appellees interpose a motion to dismiss this appeal for the reasons:—
1. That the decree sought to be corrected is interlocutory and not a final decree, and therefore not thé subject of an appeal.
2. That the dissolution of an injunction is a matter resting entirely in the discretion of the Judge making the order, and therefore not appealable.
In order to understand, and have a just and full appreciation of the questions arising out of this motion, it will be necessary to give a succinct history of this cause.
The cause was commenced by filing a bill of complaint, alleging the existence of a partnership between the complainants and defendants, stating that a sum of money was due from the defendants — charging, that the defendants had in their possession a large amount of partnership effects, and that they were wrongfully appropriating them to their own use, and fraudulently refusing to account for them. The bill prayed that a decree might be made dissolving the partnership' — another prayer for appointing a receiver — another for granting an injunction to restrain defendants from disposing, either of their individual property, or that of the company — and another ordering that a subpoena issue, together with such other and further relief as might be necessary in the cause. A receiver was appointed. lie accepted, and gave bonds. The injunction was granted, the subpoena issued, and service was had upon the parties defendant.
Subsequently, the defendants came into Court, and plead in bar an agreement executed by the parties to this suit, which purports to settle all matters of variance between them.
The plea is allowed. This is the first error complained of. Hpon the allowance of the plea, an order is made dissolving the injunction. This constitutes the second error; and from these two decrees this appeal is taken.
Are these interlocutory, or are they final decrees ? What is an interlocutory, and what a final decree? An interlocutory order or decree, is one which is made pending the cause, and before a final hearing on the merits. A final decree, is one which disposes of the cause, either sending it out of Court be*27fore a hearing is had upon the merits, or, after a hearing upon the merits, decreeing either in favor of, or against the prayer-in the bill. Either of which puts an end to the canse.
A final order may sometimes be made upon an interlocutory proceeding; but not the converse. There is much difficulty in defining, so clearly as we could wish, the exact line which is-to distinguish interlocutory from final decrees; but I think that, the rule first laid down is the proper one, and that no order or decree which does not preclude further proceedings in the case in the Court below, should be considered final.
In the case before us, no obstacle has been presented to prevent a further and final hearing; and we therefore think, that these orders are entirely and purely of an interlocutory character,’and not the subject of appeal.
There is no doubt of the propriety of a rigid adherence to this rule, where the statute does not alter or extend it.
Does the statute alter or extend it ?
We think not. The Legislature of this Territory did nothing more than to prescribe the manner in which appeals should be taken, and evidently intended to carry out, by its provisions, the salutary rule indicated in the 9th Section of the Act organizing the Territorial Government.
That act provides, that “ Writs of Error, Bills of Exceptions and Appeals in Chancery causes, shall be allowed in all cases, from the final decisions of said District Courts, to the Supreme Court, under such regulations as may be prescribed by law.”
This provision needs no judicial construction. Its intention is manifest, and its language plain. But it is held that the Statutes of Minnesota, regulating appeals from the Courts of Chancery, confer the right of appeal from cmy order or decree of such Court.
Sec. 54 provides that “ Any party may appeal from any order or decree, to the Supreme Court.”
This is a plain provision, and if unqualified by the succeeding sections of that Act, would_undoubtedly give the right of appeal from interlocutory, as well as final decrees. But in the construction of statutes, we must look at the whole act relating to the particular subject under consideration, and not merely to detached sentences, taken from any particular section of-*28such act. One of the subsequent sections provides, that upon the taking of an appeal, the appellant shall give such security as one of the judges shall direct, conditioned to abide the final decision or order of the • Supreme Court, and to pay the costs of appeal, in case thq final decree of the Court below is affirmed. "What meaning can be attached to this provision, other than that the appeal must be from a final order or decree ? If appeals had been allowed from interlocutory orders or decrees, would the Legislature have enacted that on such appeal, the party appellant should give security to pay all costs on an apirea! from a final decree f Such a construction would be monstrous. Would they anticipate an order, and. make one party liable for the acts of another? Never!
But the Act does not stop even here; it goes further, and provides, “ That if the final decree of the Court below be affirmed, the Supreme Court shall have power to award damages, hot exceeding fifteen per cent, on the amount awarded by the decree below.” Can this “ amount awarded by the decree below” mean anything huta final decree? It cannot. Money or property is only awarded by final decrees, unless it is under the provision of statute.
Here we have no such statutes, and if this act means anything by naming these orders or decrees, it means such orders and decrees as are allowed under the general rules regulating the practice in Courts of Chancery. A decree awarding money or property, in dispute, in the bill of complaint, and under the general pleadings, must be a final decree.
And why? For the reason that it goes to the vitality of the issue — it touches the merits of the cause.
From a thorough investigation of this question, we are entirely convinced, that the construction of the statutes given, is the proper and only one, and that appeals will only lie from final decrees. To adopt a different rule, where there is no statutory prohibition, would be almost equivalent to closing the doors of justice. This rule has been sanctioned by experience, and is one which commends itself to every rational mind. Manifest wrong — manifest delay — and manifest injustice, would most indubitably be the result of allowing appeals from every decree of a Court of Chancery. We must establish some rule, *29and if not the one herein announced, where are we to stop ? It is extremely dubious, if a contrary rule were adopted, whether there be a man amongst us, who would live to see the end of this, or any other cause, now pending in the Courts of Chancery of this Territory.
Nor can hardship or irreparable injury accrue to any party from the adoption of this rule. The Courts of Chancery are always open, and relief will be granted whenever, and wherever, the proper application is made, and a proper cause shown upon the merit of the application.
The appeal is dismissed with costs.